                                                                                        11/21/2019


                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF VIRGINIA
                                    CHARLOTTESVILLE DIVISION



  UNITED STATES OF AMERICA                          CASE NO. 3:19-cr-00014


                         v.                         ORDER

  DANIEL MCMAHON,
                                       Defendant.   JUDGE NORMAN K. MOON




       This matter is before the Court on Defendant Daniel McMahon’s first motion to continue

the trial of this matter currently scheduled for December 23, 2019. Dkt. 27. The basis for

Defendant's request is defense counsel’s need for additional time to review both the materials

received through discovery as well as those materials expected to be produced. Id. at ¶¶ 3–4. As

represented by Defendant, defense counsel has conferred with the Government and does not expect

any objection to this request. Id. at ¶ 8.

       The Speedy Trial Act generally requires that a criminal trial begin within seventy days of

the filing of an information or indictment or the defendant's initial appearance.

18 U.S.C. § 3161(c)(1). However, the time required for various delays can be excluded from that

timeframe. In accordance with 18 U.S.C. § 3161(h)(7)(a), and having considered the factors listed

in § 3161(h)(7)(a), the Court will grant the requested continuance and exclude the time between

December 23, 2019, and trial because ''the ends of justice served by granting such a continuance

outweigh the best interests of the public and the defendant in a speedy trial."

18 U.S.C. § 316(h)(7)(a).




Case 3:19-cr-00014-NKM-JCH Document 28 Filed 11/21/19 Page 1 of 2 Pageid#: 54
       Accordingly, in the interests of justice, Defendant's Motion to Continue is GRANTED.

The trial of Defendant Higgins is hereby CONTINUED to June 15, 2020, at 9:30 A.M. and

continuing for two (2) days thereafter, concluding on June 17, 2020. The time period between

December 23, 2019, and June 15, 2020, will be excluded from the calculation of time under the

Speedy Trial Act.

       It is so ORDERED.

       The Clerk of the Court is hereby directed to send a certified copy of this Order to the

Defendant and all counsel of record.

       ENTERED this ____
                    21st day of November, 2019.




Case 3:19-cr-00014-NKM-JCH Document 28 Filed 11/21/19 Page 2 of 2 Pageid#: 55
